Citation Nr: 1737554	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the periods prior to March 4, 2014, and from May 1, 2014, to May 13, 2014, and in excess of 70 percent for the period on and after May 14, 2014, for the Veteran's posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 14, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1969 to June 1972.  The Veteran served in the Republic of Vietnam.  

In August 2009, the Board of Veterans' Appeals (Board) granted service connection for PTSD.  This matter came before the Board on appeal from a March 2010 rating decision of the Wichita, Kansas, Regional Office (RO) which implemented the Board's award; assigned a 10 percent disability evaluation for the Veteran's PTSD; and effectuated the award as of May 31 2002.  In September 2010, the RO increased the initial evaluation for the Veteran's PTSD from 10 to 30 percent disabling.  In August 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In February 2014, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

In July 2014, the RO, in pertinent part, granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 for the Veteran's PTSD for the period from March 14, 2014, to April 30, 2014.  In August 2014, the AOJ, in pertinent part, increased the evaluation for the Veteran's PTSD from 30 to 70 percent disabling; granted a TDIU; and effectuated the awards as of May 14, 2014.   


The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

PTSD

The Veteran was last afforded a psychiatric examination conducted for VA in May 2014.  The examination report states that the Veteran was diagnosed with PTSD and alcohol use disorder.  The examiner concluded that the Veteran's alcohol use disorder was related to his PTSD "in terms of being a coping mechanism."  A December 2014 VA mental health clinic treatment record conveys that the Veteran's use of alcohol had increased.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's service-connected psychiatric disability and the passage of over three years since the May 2014 psychiatric examination, the Board finds that further VA psychiatric evaluation is necessary in order to adequately determine the Veteran's current service-connected PTSD disability picture.  

Clinical documentation dated after December 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated 

with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected psychiatric disability since December 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA clinical documentation not already of record of treatment of the Veteran, including that provided after December 2014.  

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the current severity of his service-connected PTSD.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

